DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 24 March 2021 has been considered and entered. Accordingly, claims 1-20 are pending in this application. Claims 1, 2, 6, 10-12, 16, 19, and 20 are currently amended; claims 3-5, 7-9, and 13-18 are original.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 

As to claims 1, 11, and 20, the claims make several references to newly added “semantic relevance”. Applicant’s specification is completely silent with respect to a “semantic relevance”. Applicant’s response is also silent as to where the support for the limitations referring to use of a “semantic relevance” is found in Applicant’s specification. The closest language to this terminology is in several passages when mention language which generically allows the system to “semantically understand relevant terms” ([0004]; [0030]; [0032]; [0034]). However, semantically understanding relevant terms is an understanding individual to each term and is not the same as “a semantic relevance between the plurality of terms”, or as alternatively interpreted and discussed in the rejections under 35 USC §112(b) rejections below, is not the same as a semantic relevance between all of “the plurality of terms, the medical entity, and categories of medical information,” [emphasis added] as recited in independent claims 1, 11, and 20. Even if these passages did describe a “semantic relevance between the plurality of terms”, which again they do not, none of these passages, nor any other passage of Applicant’s specification, discloses using a semantic relevance specifically as part of a linking operation or generating a machine-readable command as claimed. As such, Applicant’s specification lacks originally filed support as required by 35 USC §112(a) for the limitations which recite use of a “semantic relevance”:
determining, by a predictive model of the system, a semantic relevance between the plurality of terms, the medical entity, and categories of medical information;
linking, by an encoding module that interacts with the predictive model, the medical entity with a category based on an encoding scheme for the category and the semantic relevance;
responsive to receiving a query, generating a machine-readable command at least by parsing the query against information about the medical entity linked to the category  based on the encoding scheme and the semantic relevance;”
	as recited in independent claim 1 and similarly in independent claims 11 and 20. Accordingly, claims 1, 11, and 20 are rejected under 35 USC §112(a) as including new matter.

As to claims 2-10 and 12-19, the claims depend from claims 1 and 11 and inherit the deficiencies of those claims under 35 USC §112(a) as set forth above. Accordingly, claims 2-10 and 12-19 are rejected as reciting new matter under 35 USC §112(a) for the same reasons as claims 1 and 11 above.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, 11, and 20, claim 1 recites “determining, by a predictive model of the system, a semantic relevance between the plurality of terms, the medical entity, and categories of medical information”, and claims 11 and 20 similarly recite “determining, by a predictive model, a semantic relevance between the plurality of terms, the medical entity, and categories of medical information.” The limitation can reasonably be interpreted in two ways:
(i)	as determining “a semantic relevance between the plurality of terms” and separately also determining “the medical entity, and categories of medical information”
(ii)	as determining semantic relevance between each of (a) the plurality of terms, (b) the medical entity, and (c) categories of medical information.
Each interpretation provides a very different scope to the semantic relevance. Since, as discussed with respect to the rejections under 35 USC §112(a) above, Applicant’s specification is silent with respect to “a semantic relevance”, neither the claim nor Applicant’s specification provide guidance as to which interpretation is correct. Accordingly, the scope of the claims 

As to claims 2-10 and 12-19, the claims depend from claims 1 and 11 and inherit the deficiencies of those claims under 35 USC §112(b) as set forth above without curing them. Accordingly, claims 2-10 and 12-19 are rejected as being indefinite under 35 USC §112(b) for the same reasons as claims 1 and 11 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7-9, 11, 14, 15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abraham-Fuchs et al. (previously presented)(US 2009/0076839 A1), hereinafter Abraham-Fuchs.


As to claim 1, Abraham-Fuchs discloses a computer-implemented method performed using a system, the method comprising:
obtaining data comprising a plurality of terms (Fig. 6; [0067], A term of interest and associated related terms, i.e. data comprising a plurality of terms, is obtained.);
determining that a term of the plurality of terms describes a medical entity (Fig. 6; [0061]; [0067], A term of interest is identified as describing a matching medical entity by identifying a match from a medical ontology.);
determining, by a predictive model of the system, a semantic relevance between the plurality of terms (Fig. 4, #420, Fig. 5, [0060]-[0062]; [0067], “Related terms, which are semantically related to the located term of interest.” Thus, a semantic relevance between the related terms and the term of interest is determined using an ontology, i.e. a semantic relevance between the plurality of terms. ), the medical entity (Fig. 6; [0061]; [0067], A term of interest is identified as describing a matching medical entity by identifying a match from a medical ontology.), and categories of medical information (Fig. 6; [0030]; [0033]; [0038]; [0069], Each term of interest, which describes and represents the medical entity, is linked with a corresponding sub-group or classification, i.e. a plurality of categories can be determined when different terms of interest correspond to different classifications, from the ontology based on the encoding scheme for the category.);
linking, by an encoding module that interacts with the predictive model, the medical entity with a category based on an encoding scheme for the category and the semantic relevance (Fig. 6; [0030]; [0033]; [0062]; [0069], The term of interest and related terms, which describes and represents the medical entity, is semantically linked with a sub-group or classification, i.e. a category, from the ontology based on the encoding scheme for the category, i.e. where it is placed in the hierarchy of the ontology. E.g. finalizing linking in indexing, which is also at least a separate portion of code from determining, and thus analogous to “an encoding module” instead of “a predictive model”.);
responsive to receiving a query, generating a machine-readable command at least by parsing the query against information about the medical entity linked to the category based on the encoding scheme and the semantic relevance (Fig. 6; [0044]; [0072]; [0073], The query is parsed against the terms in the ontology, which are also terms in the first set of data as already analyzed and structured in a hierarchical encoding scheme, to form command having related terms to search for. The ontology also representing the semantic relevance for related terms as discussed above.);
generating a reply to the query ([0064]; [0074]; [0075], Results are obtained and returned to a user interface for display.) after using the machine-readable command to query one or more databases (Fig. 6; [0022]; [0063]; [0073], A database having the documents is queried for the term(s) of interest in the original search and identified related terms.); and
providing the reply as an output for display at a user device ([0064]; [0074]; [0075], Results are obtained and returned to a user interface for display.).


As to claim 11, Abraham-Fuchs discloses a system, comprising:
one or more processing devices (Fig. 1; [0023]); and
one or more non-transitory machine-readable storage devices storing instructions that are executable by the one or more processing devices to cause performance of operations comprising ([0008]):
obtaining data comprising a plurality of terms (Fig. 6; [0067], A term of interest and associated related terms, i.e. data comprising a plurality of terms, is obtained.);
determining that a term of the plurality of terms describes a medical entity (Fig. 6; [0061]; [0067], A term of interest is identified as describing a matching medical entity by identifying a match from a medical ontology.);
determining, by a predictive model, a semantic relevance between the plurality of terms (Fig. 4, #420, Fig. 5, [0060]-[0062]; [0067], “Related terms, which are semantically related to the located term of interest.” Thus, a semantic relevance between the related terms and the term of interest is determined using an ontology, i.e. a semantic relevance between the plurality of terms. ), the medical entity (Fig. 6; [0061]; [0067], A term of interest is identified as describing a matching medical entity by identifying a match from a medical ontology.), and categories of medical information (Fig. 6; [0030]; [0033]; [0038]; [0069], Each term of interest, which describes and represents the medical entity, is linked with a corresponding sub-group or classification, i.e. a plurality of categories can be determined when different terms of interest correspond to different classifications, from the ontology based on the encoding scheme for the category.);
, by an encoding module that interacts with the predictive model, the medical entity with a category based on an encoding scheme for the category and the semantic relevance (Fig. 6; [0030]; [0033]; [0062]; [0069], The term of interest and related terms, which describes and represents the medical entity, is semantically linked with a sub-group or classification, i.e. a category, from the ontology based on the encoding scheme for the category, i.e. where it is placed in the hierarchy of the ontology. E.g. finalizing linking in indexing, which is also at least a separate portion of code from determining, and thus analogous to “an encoding module” instead of “a predictive model”.);
responsive to receiving a query, generating a machine-readable command at least by parsing the query against information about the medical entity linked to the category based on the encoding scheme and the semantic relevance (Fig. 6; [0044]; [0072]; [0073], The query is parsed against the terms in the ontology, which are also terms in the first set of data as already analyzed and structured in a hierarchical encoding scheme, to form command having related terms to search for. The ontology also representing the semantic relevance for related terms as discussed above.);
generating a reply to the query ([0064]; [0074]; [0075], Results are obtained and returned to a user interface for display.) after using the machine-readable command to query  one or more databases (Fig. 6; [0022]; [0063]; [0073], A database having the documents is queried for the term(s) of interest in the original search and identified related terms.); and
providing the reply as an output for display at a user device ([0064]; [0074]; [0075], Results are obtained and returned to a user interface for display.).

As to claim 20, Abraham-Fuchs discloses one or more non-transitory machine-readable storage devices storing instructions that are executable by one or more processing devices to cause performance of operations comprising ([0008]):
obtaining data comprising a plurality of terms (Fig. 6; [0067], A term of interest and associated related terms, i.e. data comprising a plurality of terms, is obtained.);
determining that a term of the plurality of terms describes a medical entity (Fig. 6; [0061]; [0067], A term of interest is identified as describing a matching medical entity by identifying a match from a medical ontology.);
determining, by a predictive model, a semantic relevance between the plurality of terms (Fig. 4, #420, Fig. 5, [0060]-[0062]; [0067], “Related terms, which are semantically related to the located term of interest.” Thus, a semantic relevance between the related terms and the term of interest is determined using an ontology, i.e. a semantic relevance between the plurality of terms. ), the medical entity (Fig. 6; [0061]; [0067], A term of interest is identified as describing a matching medical entity by identifying a match from a medical ontology.), and categories of medical information (Fig. 6; [0030]; [0033]; [0038]; [0069], Each term of interest, which describes and represents the medical entity, is linked with a corresponding sub-group or classification, i.e. a plurality of categories can be determined when different terms of interest correspond to different classifications, from the ontology based on the encoding scheme for the category.);
linking, by an encoding module that interacts with the predictive model, the medical entity with a category based on an encoding scheme for the category and the semantic relevance (Fig. 6; [0030]; [0033]; [0062]; [0069], The term of interest and related terms, which describes and represents the medical entity, is semantically linked with a sub-group or classification, i.e. a category, from the ontology based on the encoding scheme for the category, i.e. where it is placed in the hierarchy of the ontology. E.g. finalizing linking in indexing, which is also at least a separate portion of code from determining, and thus analogous to “an encoding module” instead of “a predictive model”.);
responsive to receiving a query, generating a machine-readable command at least by parsing the query against information about the medical entity linked to the category based on the encoding scheme and the semantic relevance (Fig. 6; [0044]; [0072]; [0073], The query is parsed against the terms in the ontology, which are also terms in the first set of data as already analyzed and structured in a hierarchical encoding scheme, to form command having related terms to search for. The ontology also representing the semantic relevance for related terms as discussed above.);
 generating a reply to the query  ([0064]; [0074]; [0075], Results are obtained and returned to a user interface for display.) after using the machine-readable command to query  one or more databases (Fig. 6; [0022]; [0063]; [0073], A database having the documents is queried for the term(s) of interest in the original search and identified related terms.); and
providing the reply as an output for display at a user device ([0064]; [0074]; [0075], Results are obtained and returned to a user interface for display.).


As to claims 4 and 14, the claims are rejected for the same reasons as claims 1 and 11 above. In addition, Abraham-Fuchs discloses wherein linking the medical entity with the category comprises:
encoding the medical entity with corresponding category codes based on the encoding scheme for the specified category (Abraham-Fuchs, [0029]; [0033]; [0044], The reference makes use of medical ontologies such as SNOMED-CT comprising a hierarchical encoding scheme comprising medical codes for clinical concepts. Abraham-Fuchs also discuss assigning medical entities found in documents corresponding medical codes, e.g. “ICD code V47.1”.); and
wherein the encoding scheme for the specified category is a hierarchical encoding scheme comprising a hierarchy of levels (Abraham-Fuchs, [0029]; [0030]).

As to claims 5 and 15, the claims are rejected for the same reasons as claims 4 and 14 above. In addition, Abraham-Fuchs discloses wherein encoding the medical entity with corresponding category codes includes:
quantifying content comprising the medical entity to be encoded (Abraham-Fuchs, [0040]; [0067], Each term of interest in a document, i.e. content comprising medical entities, is identified, i.e. quantified.);
determining depths of levels in the hierarchy of levels for mapping the content (Abraham-Fuchs [0030]; [0038]; [0040]; [0067]; Determining terms of interest and related terms from an ontology requires determining depths in the hierarchy, i.e. corresponding to groups and sub-groups, for mapping the terms in the documents to the concepts in the ontology.); and
(Abraham-Fuchs [0030]; [0038]; [0040]; [0067]; [0069]; Medical entities in the content are associated with ontology entities, which can include corresponding category codes as previously discussed, at least in an index for searching.).

As to claims 7 and 17, the claims are rejected for the same reasons as claims 1 and 11 above. In addition, Abraham-Fuchs discloses wherein determining that the term describes the medical entity comprises:
performing a lookup of the term against information in an entity-specific dataset (Abraham-Fuchs, Fig. 6; [0061]; [0067], A term of interest is identified as describing a matching medical entity by identifying a match from a medical ontology, i.e. an entity-specific dataset.); and
determining that the term describes the medical entity based on a match between the term and a first entry in the entity-specific dataset (Abraham-Fuchs, Fig. 6; [0061]; [0067], A term of interest is identified as describing a matching medical entity by identifying a match from a medical ontology.).


As to claims 8 and 18, the claims are rejected for the same reasons as claims 7 and 17 above. In addition, Abraham-Fuchs discloses wherein the medical entity is associated with a healthcare condition that affects an individual (Abraham-Fuchs, [0041]; [0053]), and wherein the medical entity comprises at least one of:
one or more medical diseases (Abraham-Fuchs, [0029]; [0030]; Claim 25);
medical drugs for treating the one or more medical diseases (Abraham-Fuchs, [0029]);
medical procedures associated with the one or more medical diseases (Abraham-Fuchs, [0029]; [0053]);
or data describing a plurality of medical findings that correspond to a healthcare condition of the individual (Abraham-Fuchs, [0053]).
Furthermore, while the prior art disclose “the medical entity is associated with a healthcare condition that affects an individual, and wherein the medical entity comprises at least one of: one or more medical diseases; medical drugs for treating the one or more medical diseases; medical procedures associated with the one or more medical diseases; or data describing a plurality of medical findings that correspond to a healthcare condition of the individual”, these features are directed to non-functional descriptive material. The claims do not use the specific types of data being claimed to perform a specific function in response. Any type of data could be placed into the method and the functions performed would be the same. Accordingly, the claimed types of data are non-functional descriptive material and do not carry patentable weight. See MPEP §2111.05.

As to claim 9, the claim is rejected for the same reasons as claim 7 above. In addition, Abraham-Fuchs discloses wherein the entity specific dataset is generated based on data including at least one of:
i) a predefined set of information describing a plurality of diseases (Abraham-Fuchs, [0029]; [0030]; Claim 25);
ii) a predefined set of information describing a plurality of drugs (Abraham-Fuchs, [0029]);
iii) a predefined set of information describing a plurality of medical procedures (Abraham-Fuchs, [0029]; [0053]);
or iv) electronic medical data for a plurality of healthcare patients (Abraham-Fuchs, [0053]).
Furthermore, while the prior art discloses “the entity specific dataset is generated based on data including at least one of: i) a predefined set of information describing a plurality of diseases; ii) a predefined set of information describing a plurality of drugs; iii) a predefined set of information describing a plurality of medical procedures; or iv) electronic medical data for a plurality of healthcare patients” the claims do not actively recite the process of generating the entity specific data set, merely that it is generated based on the claimed types of data, and thus can be generated outside the method steps being claimed. Since the claim is not generating the dataset, but merely utilizing it, the limitation does not place a requirement on the steps being performed by the claims, and as such does not carry patentable weight. See MPEP §2111.04. Accordingly, the fact that the dataset is generated from data types i)-iv) are non-functional .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham-Fuchs as applied above, and further in view of Maitra et al. (previously presented)(US 2016/00486551 A1), hereinafter Maitra.

As to claims 2 and 12, the claims are rejected for the same reasons as claims 1 and 11 above. In addition, Abraham-Fuchs does not disclose wherein determining whether a term describes the medical entity comprises:
generating a confidence score based on inferences of similarity between the plurality of terms and the medical entity; and
determining the confidence score exceeds a threshold confidence score.
However, Maitra discloses determining whether a term describes the medical entity comprises:
the plurality of terms and the medical entity (Maitra, Fig. 3; [0074]; [0075]; [0077], A matching score, i.e. a confidence score, is determined between a similarity between terms in input documents and matching medical entities from a medical ontology.); and
determining the confidence score exceeds a threshold confidence score (Maitra, [0080]; [0081], A determination as to whether the score exceeds a threshold is made to determine the best match.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Abraham-Fuchs with the teachings of Maitra by modifying Abraham-Fuchs such that when comparing terms to the medical ontology to determine whether a term describes a medical entity (Abraham-Fuchs, Fig. 6; [0061]; [0067]) that Abraham-Fuchs determines a similarity score like is done by Maitra and selects a best match to a term of interest based on the score exceeding a threshold like is done in Maitra. The motivation for doing so would have been to determine a best match so as to more accurately classify the terms in the documents of Abraham-Fuchs (Maitra, [0080], Lines 18-23).


As to claims 10 and 19, the claims are rejected for the same reasons as claims 1 and 11 above. In addition, Abraham-Fuchs, as previously modified with Maitra discloses wherein obtaining the data that describes the terms relating to the plurality of medical concepts comprises:
obtaining a plurality of unstructured data (Abraham-Fuchs, [0053]; [0067]; Medical documents, i.e. unstructured data are received as data to process.).
Abraham-Fuchs does not specifically disclose structuring the unstructured data to enable processing of the query against information in the multiple databases.
However, Maitra discloses obtaining a plurality of unstructured data (Maitra, [0033]; [0042]; [0072], Unstructured documents are received as data to process.); and 
structuring the unstructured data to enable processing of the query against information (Maitra, [0072], The unstructured data can be structured by arranging into a canonical format.) in multiple databases of the system (Maitra, Figs 1-2; [0049]; [0050]; [0062], A plurality of types of databases, each type comprising a plurality of databases therein, can be searched through to gather medical data needed by a user.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Abraham-Fuchs with the teachings of Maitra by modifying the patient related documents in the database of Abraham-Fuchs ([0041]] to be stored among a plurality of different databases of the same type like Maitra ([0049]; [0050]) such that the machine-readable query of Abraham-Fuchs queries against multiple databases like Maitra, and to modify Maitra to enable queries of Abraham-Fuchs to be executed across multiple types of databases like Maitra. One of ordinary skill in the (Maitra, [0049], Lines 9-10) and to distribute the data of Abraham-Fuchs across multiple databases for storage and efficiency purposes well-known and commonly practiced in the art of databases, and to enable the efficient aggregation of data across various clinical knowledge databases for medical case management (Maitra, [0012]; [0063]).
Furthermore, it would then have been obvious to a person having ordinary skill in the art to further combine the teachings of Abraham-Fuchs with the teachings of Maitra by additionally normalizing the received documents of Abraham-Fuchs into a canonical format like Maitra so as to structure the documents to enable the processing of the documents for eventual querying vi the indexes of Abraham-Fuchs. The motivation for doing so would have been to allows the system to better handle improperly identified inputs (Maitra, [0072]).


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham-Fuchs as applied above, and further in view of Kondadadi et al. (US 2017/0199963 A1).

As to claims 3 and 13, the claims are rejected for the same reasons as claims 1 and 11 above. In addition, Abraham-Fuchs, as previously modified with Maitra discloses wherein linking the medical entity with the category comprises:
obtaining a listing of category entries for the category (Abraham-Fuchs, [0061], Listing terms from the ontology.);
determining a match between the term and corresponding category entries in the listing of category entries ([0061]; [0067], A term of interest is identified as describing a matching medical entity by identifying a match from a medical ontology.); and
linking the medical entity with the specified category based on the match between the term that describes the medical entity and the corresponding category entries (Abraham-Fuchs, [0029]; [0033]; [0044], The reference makes use of medical ontologies such as SNOMED-CT comprising a hierarchical encoding scheme comprising medical codes for clinical concepts, and also discusses assigning medical entities found in documents corresponding medical entries as discussed in claims 1 and 11, and also some can be codes, e.g. “ICD code V47.1”.).
Abraham-Fuchs does not explicitly disclose the listing is of category codes for the category, determining the match based on the category codes, and linking based on the category codes.
(Abraham-Fuchs, [0029]; [0033]; [0044], Making use of medical ontologies such as SNOMED-CT comprising a hierarchical encoding scheme comprising medical codes for clinical concepts, and also discuss assigning medical entities found in documents corresponding medical entries as discussed in claims 1 and 11, and also some can be codes, e.g. “ICD code V47.1”.).
However, Kondadadi discloses obtaining codes for a category matching a term describing a medical entity in a received document, and linking a medical entity to the category based on the match between the term describing a medical entity and the corresponding category codes ([0078]; [0079]; [0081], E.g. Concept codes from SNOMED-CT are obtained to link to terms extracted from documents being analyzed).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Abraham-Fuchs with the teachings of Kondadadi by modifying Abraham-Fuchs such that when obtaining lists of category entries, matching based on the entries, and linking based on the entries using a coded ontology such as SNOMED-CT in Abraham-Fuchs, that the codes associated with listed, matched, and linked entries (i.e. as already present in the ontologies such as SNOMED-CT of Abraham-Fuchs), are also listed, and used to match and link medical entities in documents like as done using the medical ontologies such as SNOMED-CT by Kondadadi. Thus rendering obvious the claimed limitations with respect to category codes, specifically, as claimed. The motivation for doing so would have been to better normalize the stored and searchable data of Abraham-Fuchs so as to (Kondadadi, [0078]).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham-Fuchs and Kondadadi as applied above Maitra.

As to claims 6 and 16, the claims are rejected for the same reasons as claims 4 and 14 above. In addition, Abraham-Fuchs, as previously modified with Kondadadi, discloses wherein the medical entity is a disease (Abraham-Fuchs, [0029]; [0030]).
Abraham-Fuchs, as previously modified with Kondadadi, does not disclose determining the match comprises:
generating a respective match score for each level in the hierarchy of levels; and
determining that the respective match score exceeds a threshold match score.
However, Maitra discloses wherein the medical entity is a disease (Maitra, [0074]; [0082]), and determining the match comprises:
generating a respective match score for each level in the hierarchy of levels (Maitra, [0075]-[0076], A term is scored for a match at each class/subclass level compared, ranging from 0 to not match for that class/subclass to 1 for an exact match.); and
determining that the respective match score exceeds a threshold match score (Maitra, [0080]; [0081], A determination as to whether the score exceeds a threshold is made to determine the best match.).
(Abraham-Fuchs, Fig. 6; [0061]; [0067]) that Abraham-Fuchs determines a similarity score like is done by Maitra and selects a best match to a term of interest based on the score exceeding a threshold like is done in Maitra. The motivation for doing so would have been to determine a best match so as to more accurately classify the terms in the documents of Abraham-Fuchs (Maitra, [0080], Lines 18-23).

Response to Arguments
Applicant's arguments filed 24 March 2021 have been fully considered but they are not fully persuasive. For Examiner’s response, see discussion below:

(a)	Applicant’s arguments, see page 9, with respect to the objections to claims 6 and 16 have been fully considered and are persuasive.  The objections to claims 6 and 16 have been withdrawn. 

(b)	At pages 9-10, with respect to the rejection of independent claims 1, 11, and 20 under 35 USC §103, Applicant argues that neither Abraham-Fuchs nor Maitra discloses the features of amended claim 1. 


(c)	Although Applicant’s reply does not specifically address the rejections to each of dependent claims 2-10 and 12-18, the claims stand rejected for at least the reasons set forth in [b] above with respect to independent claims 1 and 11 and also for the respective reasons set forth in the rejections of 2-10 and 12-18 above which have been updated based on the new grounds of rejection of claims 1 and 11 as necessitated by Applicant’s amendments.

(d)	Applicant’s request for a telephonic interview as stated on page 9 is denied as the request is made after examination of Applicant’s response and without any specific agenda to be discussed. Any discussion that would be made by Examiner regarding the filed response is captured in the Office Action and a generic interview at this stage is not seen as serving to develop or clarify outstanding issues in an application and advance the prosecution of the application. Applicant may request an after-final interview should further issues wished to be discussed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boloor et al. (US 2016/0019299 A1) discloses analyzing structured and unstructured medical data containing medical concepts to determine semantic relationships between terms and data to create indexes and enable semantic searching of the medical data (Fig. 6; [0003]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917.  The examiner can normally be reached on Mon-Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James E Richardson/Primary Examiner, Art Unit 2167